NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

RICKY BERNARD TAYLOR, III,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4551
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Sarasota
County; Thomas W. Krug, Judge.

Andrea Flynn Mogensen of the Law Office
of Andrea Flynn Mogensen, P.A., Sarasota,
for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Christina Z. Pacheco,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., LUCAS, J., and LENDERMAN, JOHN C., ASSOCIATE SENIOR
JUDGE, Concur.